                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK

LUIS LOPEZ,                               )
                                          )
                        Plaintiff,        )
                                          )                        CIVIL ACTION
v.                                        )
                                          )                        No. 18-cv-0746-KHV
CORA REALTY CO., LLC, et al.,             )
                                          )
                        Defendants.       )
__________________________________________)

                                             ORDER

       The Court hereby approves the parties’ Settlement Agreement And General Release (Doc.

#115-1) filed March 10, 2020 under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. See

Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015).1 The evidentiary

hearing scheduled for March 16, 2020 is cancelled.

       IT IS SO ORDERED.

       Dated this 10th day of March, 2020.

                                             s/ Kathryn H. Vratil
                                             KATHRYN H. VRATIL
                                             United States District Judge




       1
                The Court notes that the parties’ letter (Doc. #115) filed March 10, 2010 and the
Settlement Agreement And General Release (Doc. #115-1) reflect that defendant shall pay plaintiff
$48,000.00. Accordingly, Page 2, Line 1 of the Settlement Agreement And General Release (Doc.
#115-1), which states that the amount is “Forty-Eight Thousand Dollars ($48,500.00),” should be
corrected to reflect the parties’ agreement.
